Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 3 and 6-8 remain withdrawn without traverse. 

Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.  On pg. 8, applicant states that Iwata fails to disclose a nozzle communication path as now recited in amended claims 1 and 2.  This is not persuasive because any portion of Iwata’s flow path that connects pressure chamber 6 and nozzle 4 (Fig. 2, 10-11, and 13) can be considered a nozzle communication path.  Iwata’s 57 clearly connects this portion to the second liquid chamber 50.  See Figs. 2, 10-11, and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwata et al. (US 2018/0272709 A1).
Regarding claim 1, Iwata discloses a liquid ejecting head comprising: 
nozzles configured to eject liquid (4, Fig. 2; or see Figs. 10-11 or 13); 
pressure chambers (6, Fig. 2; or see Figs. 10-11 or 13) communicating with the nozzles, the pressure chambers being configured to generate pressure for ejecting the liquid (inherent in Fig. 2 or Figs. 10-11 or 13); 
a first liquid chamber that is a common liquid chamber communicating with the pressure chambers (10/41, Fig. 2 [left-most chamber mislabeled as “42”]; or see Figs. 10-11 or 13); 
a second liquid chamber that is a common liquid chamber communicating with the pressure chambers (50, Fig. 2; or see Figs. 10-11 or 13); 
nozzle communication paths communicating the pressure chambers to the nozzles (Any portion of Iwata’s flow path that connects pressure chamber 6 and nozzle 4 (Fig. 2, 10-11, and 13) can be considered a nozzle communication path.);
first communication paths extending from the first liquid chamber to the pressure chambers (7, Fig. 2; or see Figs. 10-11 or 13); 
second communication paths respectively extending from the nozzle communication paths to the second liquid chamber (57 [or 56+57], Fig. 2; or see Figs. 10-11 or 13), wherein 
flow path resistance in the first communication path is higher than flow path resistance in the second communication path (See Fig. 2 and paras 78-83, 102-103, 
Regarding claim 2, please note the rejection as set forth above with respect to claim 1.  Claim 2 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Regarding claim 4, Iwata further discloses the liquid ejecting head according to claim 1, wherein the second communication path communicates with a nozzle communication path that communicates with the pressure chamber and the nozzle (see Fig. 2, 10-11, or 13), and a flow-path cross-sectional area of the second communication path is smaller than a flow-path cross-sectional area of the nozzle communication path (see Fig. 2, 10-11, or 13).
Regarding claim 5, Iwata further discloses the liquid ejecting head according to claim 4, wherein a flow path plate having the nozzle communication paths is a single substrate (Any one of 2A, 2B, or 2C can be considered a flow path plate in Figs. 2, 10, or 11, and any one of 2A or 2B can be considered a flow path plate in Fig. 13.).
Regarding claim 9, Iwata further discloses a liquid ejecting apparatus comprises the liquid ejecting head according to claim 1 (see Fig. 1).
Regarding claim 10, Iwata further discloses the liquid ejecting apparatus according to claim 9, further comprising: a liquid feeding mechanism configured to, in an ejecting operation for ejecting the liquid from the nozzles of the liquid ejecting head, generate a flow of the liquid from the first liquid chamber side through the first communication paths, the pressure chambers, and the second communication paths 
Regarding claim 11, Iwata further discloses the liquid ejecting head according to claim 1, wherein a length of the second communication path is longer than a length of the first communication path (see Fig. 11 and paras 145-147).
Regarding claim 12, please note the rejection as set forth above with respect to claim 11.  Claim 12 is rejected for similar reasons as claim 11; detailed discussion is omitted for brevity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 15, 2021